 In the Matter of LONGHORN ROOFING PRODUCTS, INC.andCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. 16-R-1581.-Decided April 5,1946Samuels, Brown, Herman and Scott,byMr. John M. Scott,of FortWorth, Tex., andMr. R. R. Ruland,of Dallas, Tex., for the Company.M;. Lindsay P. Walden,of Fort Worth, Tex., andM. A. R. Hard-esty,of Dallas, Tex., for the Union.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of LonghornRoofing Products, Inc., Dallas, Texas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Louis R. Mercado, Trial Examiner.Thehearing was held at Dallas, Texas, on February 4,1946. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introdu@e evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYLonghorn RoofingProducts,Inc., a Texas corporation, is engaged inthe manufacture of roofing material at its onlyplant locatedat Dallas,Texas.During the 4-month period ending in October 1945, the Com-pany's net sales exceeded$450,000, andsalesto purchasers outside the67 N. L.R B., No. 7.84 LONGHORN ROOFING PRODUCTS, INC.85State of Texas exceeded $93,000.During the same period, approx-imately 35 percent of the raw materials used in the Company's plantwas shipped in from without the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization, ad-mitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.TV. THE APPROPRIATE UNITThe Union seeks a plant-wide unit of production and maintenanceemployees.The Company contends that employees in the paper millshould constitute a separate unit apart from the other plant employees.The Company's operations primarily consist of a paper mill and aroofing plant.The paper mill produces roofing paper, which is inturn conveyed to the roofing plant,2 where it is processed into finishedroofing material.3The entire plant has a common employment andaccounting office.All production departments are under the directionand supervision of the vice president in charge of production.Allproduction employees use the same cafeteria, locker room, and park-ing lots.Except for supervisor°y categories, almost all productionemployees are hourly paid and are unskilled workers with similarinterests in labor policies and conditions of employment. In view ofthe foregoing, and the further fact that the organization of the peti-tioner has extended throughout all the Company's operations, we areof the opinion that all plant-production and maintenance employeesconstitute an appropriate unit..IThe Field Examiner reported that the Union submitted 81 authorization cards.Thereare approximately 180 employees in the appropriate unitsThe roofing plant building is located approximately 60 feet from the paper mill.Acommon steam plant supplies power for both the paper mill and the roofing plantzRoofing paper produced in excess of the manufacturing requirements of the roofingplant is sold by the Companyas a finished product. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees of theCompany at its Dallas, Texas, plant, excluding technical, office, cleri-cal, and any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anyelection by secret ballot.From December 3, 1945, to January 14, 1946, the Company dis-charged the following employees: J. W. Ellis, James Bonin, CarlMalone, Howard Pierce, Cecil M. Gamble, and O. J. Naughton. OnJanuary 15, 1946, the Union filed charges with the Board on behalfof these discharged employees, alleging that they had been dischargedin violation of Section 8 (3) of the Act. These charges are now pend-ing.'In accordance with our established custom we shall allow theseemployees to participate in the election, by casting separate sealedballots to be opened and counted by the Regional Director only ifdeterminative of the election results, in which latter event, the finaldisposition of the instant case will await the outcome of the unfairlabor practice proceedings.6By allowing these six employees to votewe are in no way passing upon the legality or illegality of theirdischarges.On January 14, 1946, the Union called a strike of employees of theCompany because of the alleged discriminatory discharges of theemployees referred to above. It is not questioned that this disputewas current at the time of the hearing. The strikers have, therefore,continued to be employees of the Company within the meaning ofSection 2 (3) of the Act. There is no disagreement as to their eligi-bility to participate in this election.—The parties are in disagreement, however, as to the eligibility ofemployees hired by the Company since the inception of the strike.The Union would prevent all such employees from participating inthe election by determining the eligibility of employees from the payroll immediately preceding January 15, 1946, the date of the strike.The Company maintains that all persons hired since the date of thestrike should be found eligible to vote.With reference to this issueit is clear that we cannot now determine whether such employees were*Case No. 16-C-1309.5MatterofRudolphWurlitzer Company, 32 N. L.R B.163.Matter of BeckwithMachinery Company,60 N. L. R. B. 521, and cases cited therein. LONGHORN ROOFING PRODUCTS, INC.87hired to replace workers out on strike,° or, if that be true, whether,in view of the unfair labor practice charges now pending before theBoard, they would constitute valid replacements with permanent em-ployee status. It is our opinion that the policy of the Act can best beeffectuated by directing an immediate election, permitting all em-ployees to participate who were employed during the pay-roll periodimmediately preceding the date of this Direction.All persons hiredsince January 15, 1946, the date of the strike, will be deemed pre-sumptively 7 eligible to vote subject to the right of challenge."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Longhorn RoofingProducts, Inc., Dallas, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who were on strike at that time,and the six persons alleged to have been discriminatorily discharged,and employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Congress of Industrial Organi-zations, for the purposes of collective bargaining.9 The Company contends that many of the employees hired since January 15,1946, havebeen employed on a permanent basis in the normal course of the Company's present indus-trial expansion,or by way of replacement of employees validly discharged or voluntarilyleaving the Company's employ since that date7Nothing in this Direction should be construed as indicating that the Board has pre-judged in any respect any of the questions which may be drawn into the issue by a chal-lenge to the eligibility of certain voters,including such questions as to whether or not, (1)a new employee is a permanent replacement,or (2) a striking employee has been validlydischarged or replaced8Matter of Columbia Pictures Corporation,etal, 61 N L R. B. 1030.